The court decided in this case, that the plaintiff, in deducing his title in ejectment, must shew a grant of the land for which the ejectment is brought, and a regular titiefrom the grantee; or seisin of the land, and a dying Seised of the person under whom the lessor derives his title, and a regular title from the person dying seised; or twenty years uninterrupted and exclusive possession of the land.The court also determined that a person, whose land was sold under a fieri facias, could not be received as a witness to impeach Ins title to the land.Verdict and judgment for the plaintiff.